
	
		II
		111th CONGRESS
		1st Session
		S. 315
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Feingold (for
			 himself and Mr. Sanders) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  improve the outreach activities of the Department of Veterans Affairs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Outreach Improvement Act of
			 2009.
		2.Authorities and
			 requirements for enhancement of outreach of activities Department of Veterans
			 Affairs
			(a)In
			 generalChapter 5 of title
			 38, United States Code, is amended by adding at the end the following new
			 subchapter:
				
					IVOutreach
						561.Outreach activities:
				funding
							(a)Separate
				account for outreach activitiesThe Secretary shall establish a separate
				account for the funding of the outreach activities of the Department, and shall
				establish within such account a separate subaccount for the funding of the
				outreach activities of each element of the Department specified in subsection
				(c).
							(b)Budget
				requirementsIn the budget
				justification materials submitted to Congress in support of the Department
				budget for any fiscal year (as submitted with the budget of the President under
				section 1105(a) of title 31), the Secretary shall include a separate statement
				of the amount requested for such fiscal year for activities as follows:
								(1)For outreach activities of the Department
				in aggregate.
								(2)For outreach activities of each element of
				the Department specified in subsection (c).
								(c)Covered
				elementsThe elements of the
				Department specified in this subsection are as follows:
								(1)The Veterans Health Administration.
								(2)The Veterans Benefits
				Administration.
								(3)The National Cemetery
				Administration.
								562.Outreach activities:
				coordination of activities within Department
							(a)Procedures for
				effective coordinationThe
				Secretary shall establish and maintain procedures for ensuring the effective
				coordination of the outreach activities of the Department between and among the
				following:
								(1)The Office of the Secretary.
								(2)The Office of Public Affairs.
								(3)The Veterans Health Administration.
								(4)The Veterans Benefits
				Administration.
								(5)The National Cemetery
				Administration.
								(b)Review and
				modificationThe Secretary
				shall—
								(1)periodically review the procedures
				maintained under subsection (a) for the purpose of ensuring that such
				procedures meet the requirement in that subsection; and
								(2)make such modifications to such procedures
				as the Secretary considers appropriate in light of such review in order to
				better achieve that purpose.
								563.Grants to State and
				local governments and nonprofit community-based organizations for improvement
				of outreach
							(a)PurposeIt is the purpose of this section to assist
				State and local governments and nonprofit community-based organizations in
				carrying out programs that offer a high probability of improving outreach and
				assistance to veterans, and to the spouses, children, and parents of veterans
				who may be eligible to receive veterans’ or veterans’-related benefits, to
				ensure that such individuals are fully informed about, and assisted in applying
				for, any veterans’ and veterans’-related benefits and programs (including under
				State veterans’ programs).
							(b)Grants(1)The Secretary may award grants to State and
				local governments and nonprofit community-based organizations in order to
				achieve purposes as follows:
									(A)To
				carry out, coordinate, improve, or otherwise enhance outreach.
									(B)To
				carry out, coordinate, improve, or otherwise enhance activities to assist in
				the development and submittal of claims for veterans' and veterans'-related
				benefits.
									(2)A
				veterans agency of a State receiving a grant under this subsection may use the
				grant amount for purposes described in paragraph (1) or award all or any
				portion of such grant amount to local governments in such State, other public
				entities in such State, or nonprofit community-based organizations in such
				State for such purposes.
								(c)FundingAmounts available for the Department for
				outreach in the account under section 561 of this title shall be available for
				activities under this section, including grants under subsection
				(b).
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 5 of such title is amended by adding at
			 the end the following new items:
				
					
						Subchapter
				IV—Outreach
						561. Outreach activities:
				funding.
						562. Outreach activities:
				coordination of activities within Department.
						563. Grants to State and local
				governments and community-based organizations for improvement of
				outreach.
					
					.
			
